DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claims 22-24 in the response filed on 27 December 2021 are acknowledged.
Applicant’s amendment to claims 22-24 is sufficient to overcome the rejection of claims 22-24 under 35 U.S.C. § 112(b), which is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0177139 to Hyungil Jung et al. (Jung) in view of U.S. Patent 10,278,927 to Paula T. Hammond et al. (Hammond).
Regarding claims 1-3, Jung teaches an integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue (Figs. 10a-c; para. 27 shows the integumental dissolving needle being introduced into skin), comprising:

multi-layer granules (Figs. 6a, 7a, 8a, 9a; paras. 46, 47 describes a mixture of biocompatible materials and granules, i.e. microparticles, nanoparticles, carrying drugs; paras. 58-60 describes the manufacture of microneedles out of the mixture through various methods detailed in para. 58; Fig. 4b shows fast soluble drugs surrounded by a layer of water-soluble drug in the granule) housed by the dissolving needle (Figs. 6a, 7a, 8a, 9a; para. 31 describes mixing the biocompatible or biodegradable material of the solid microstructure with the drug incorporated in microparticles, nanoparticles, or an emulsion).
Jung does not teach the multi-layer granules comprising a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer.
Hammond teaches the multi-layer granules (Fig. 1) comprising:
a micronized particle of a first pharmaceutical (col. 21, lines 38-44 describes the nanoparticle core being made hollow to compartmentalize biologics or a reservoir of drugs; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films), however as col. 21, lines 38-44 and Fig. 1 show Hammond also contemplates the micronized particle retaining a pharmaceutical as well) or cosmetic (col. 16, lines 3-5 describes nutraceutical agents such as vitamins and 
a coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the coating agent layer encapsulating the micronized particle (col. 13, line 45-46 describes the first layer as coating, i.e. encapsulating, the core; see also Fig. 1),
a layer (Fig. 1, LbL nanofilms) of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), covering the coating agent layer (Fig. 1; col. 13, lines 41-56), and
an outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the outer coating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung’s multi-layer granules with the multi-layer granules comprising a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer as in Hammond “to coat particle cores for their systemic delivery […] when combined with the rich diversity of therapeutic or other agents which are adaptable to the LbL films” (col. 1, lines 29-35) as taught by Hammond.

Regarding claims 4-6, Jung, in view of Hammond, teaches the integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue according to claims 1-3, where Jung further teaches:

another micronized particle of the first pharmaceutical or cosmetic (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the pharmaceutical; para. 49 describes the pharmaceutical or cosmetic ingredients), and
another outer coating layer that is to be absorbed into the integument, the another outer coating layer encapsulating the another micronized particle (para. 44 describes the microparticles or nanoparticles encapsulating the drug core; para. 46 describes the microparticles and nanoparticles as biodegradable; para. 51 describes the microparticles and nanoparticles being formed of various materials identified in para. 37 as biocompatible and/or biodegradable, therefore the another outer coating layer which is formed of said materials is absorbable into the integument in the much the same way the microneedles formed of the materials in para. 37 are also biodegradable).

Regarding claims 7-9, Jung, in view of Hammond, teaches the integumental dissolving needle device according to claim 1, where Jung further teaches:
the dissolving needle itself (para. 53 describes a drug contained within the biocompatible material that forms the microneedle) is composed of one of:
one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins);

one or more pharmaceuticals encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles), and 
one or more cosmetics encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 

Regarding claims 10-12, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4 (see rejection of claim 4 above), where Jung further teaches:
the dissolving needle itself (para. 53 describes a drug contained within the biocompatible material that forms the microneedle) is composed of one of:
one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins);
one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins); 
one or more pharmaceuticals encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion 
one or more cosmetics encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles).

Regarding claim 13, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 1 (see rejection of claim 1 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 14, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 4 (see rejection of claim 4 above), where Jung further teaches provided on a surface of a 

Regarding claim 15, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 7 (see rejection of claim 7 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 16, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 10 (see rejection of claim 10 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 21, Jung teaches an integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue (Figs. 10a-c; para. 27 shows the integumental dissolving needle being introduced into skin), comprising:

multi-layer granules (Figs. 6a, 7a, 8a, 9a; paras. 46, 47 describes a mixture of biocompatible materials and granules, i.e. microparticles, nanoparticles, carrying drugs; paras. 58-60 describes the manufacture of microneedles out of the mixture through various methods detailed in para. 58; Fig. 4b shows fast soluble drugs surrounded by a layer of water-soluble drug in the granule) housed by the dissolving needle (Figs. 6a, 7a, 8a, 9a; para. 31 describes mixing the biocompatible or biodegradable material of the solid microstructure with the drug incorporated in microparticles, nanoparticles, or an emulsion).
Jung does not teach the multi-layer granules consisting of a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer.
Hammond teaches the multi-layer granules (Fig. 1) consisting of (col. 13, lines 61-62 describes 3 layers of LbL film, corresponding to the layers below):
a micronized particle of a first pharmaceutical (col. 21, lines 38-44 describes the nanoparticle core being made hollow to compartmentalize biologics or a reservoir of drugs; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films), however as col. 21, lines 38-44 and Fig. 1 show Hammond also contemplates the micronized particle retaining a pharmaceutical as 
a coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the coating agent layer encapsulating the micronized particle (col. 13, line 45-46 describes the first layer as coating, i.e. encapsulating, the core; see also Fig. 1),
a layer (Fig. 1, LbL nanofilms) of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), covering the coating agent layer (Fig. 1; col. 13, lines 41-56), and
an outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung’s multi-layer granules with the multi-layer granules consisting of a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer as in Hammond “to coat particle cores for their systemic delivery […] when combined with the rich diversity of therapeutic or other agents which are adaptable to the LbL films” (col. 1, lines 29-35) as taught by Hammond.

Regarding claim 22, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 1, but does not explicitly teach the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further includ[ing] a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond “to coat particle cores for their systemic delivery […] when combined with the rich diversity of therapeutic or other agents which are adaptable to the LbL films” (col. 1, lines 29-35) as taught by Hammond.

Regarding claim 23, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4, but does not explicitly teach the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.

Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core), the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further includ[ing] a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond “to coat particle cores for their systemic delivery […] when combined with the rich diversity of therapeutic or other agents which are adaptable to the LbL films” (col. 1, lines 29-35) as taught by Hammond.


However, Hammond further teaches the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core), the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further includ[ing] a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond “to coat particle cores for their .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Hammond, as applied to claims 1, 4, 10, and 14 above, and further in view of U.S. Patent Application Publication 2016/0022975 to Danielle L. Clay et al. (Clay).
Regarding claim 17, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 1 (see rejection of claim 1 above), wherein:
The integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of the [device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate 

Regarding claim 18, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4 (see rejection of claim 4 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on the device surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces in the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 19, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 10 (see rejection of claim 10 above), wherein:

But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 20, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 14 (see rejection of claim 14 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).

Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.
Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Jung’s and Hammond’s drug containing materials are unstable because they are emulsions that gradually separate into a water layer and an oil layer such that there is a problem with stability over months or years [Remarks pg. 11-12]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that applicant’s specification does not teach or suggest stability of the integumental 
Applicant argues that the structure of Jung’s “drug-containing biocompatible material or biodegradable material may be mixed with the drug carriers, and a solid microstructure may be manufactured” aggregates and associates, thus separating into a water layer (hydrophilic layer) and an oil layer (lipophilic layer) and then permeability is lost over time, therefore evidencing a problem with stability (Remarks pg. 11). Applicant also infers that the nanocapsules described in Document 1, cited by applicant on Remarks pg. 12, “are more stable than nanocapsules having the state of emulsion, as discussed by Jung. (Remarks pg. 11 citing Jung paras. 0018-0021, 0025, 0026, 0028, 0031, 0058, etc.). Applicant’s argument is not persuasive because applicant cites no evidence that Jung’s solid microstructure separates into a water layer and an oil layer, and no citation to Jung indicating that this is a problem with Jung’s microstructure. On the contrary, Jung states “In the present specification, the term ‘emulsion’ refers to the emulsification of the drug in the biocompatible or biodegradable material serving as the scaffold material of the solid microstructure.” (Jung para. 44, emphasis added) which clearly states that the solid microstructure is a scaffold, and a solid does not separate into oil and water layers, and that the emulsion is the drug being suspended within the biocompatible or biodegradable material that forms the solid microstructure. Furthermore, applicant’s citation to paras. 0018-0021, 0025, 0026, 0028, 0031 are directed to manufacturing the solid microneedle by mixing biocompatible or biodegradable material alone or with a fat-soluble drug and a water-soluble drug using a water-in-oil or oil-in-water emulsion method, and/or adding microparticles or nanoparticles that contain another drug. The water-in-oil or oil-in-water emulsion is the method by which the fat-soluble and water-soluble 
Applicant argues that Hammond suffers from the same stability problem as Jung, namely that the drug is released in emulsion or in a state similar to emulsion, such that the drugs are released within 24 hours or a few days, which is insufficient for practical use and industrialization which would require stability for several months to several years (Remarks pg. 12). Applicant’s argument is not persuasive because applicant’s citation of Figures 4, 12, 13D, 14, 15A, 17A, 17D, 22B, 22C, 25, 27, 29, 37, 38, 40, 41, 42, 43, and 46 are not directed to shelf-stable long term storage but to nanoparticle circulation, cell uptake of nanoparticles, combination therapies, nanoparticle clearance, and localization in target tissues in animal models. See table below. Put 
Figures Cited by Application
Description of Figure by Hammond
Fig. 4
Blood circulation and tumor targeting
Col. 4, lines 58-60 “[t]he longer persistence of QD705/PLL/[DXS/PLL]3/HA in the blood stream corroborates their superior stability and biodistribution profile.”
Fig. 12
Col. 5, lines 52-54: Time dependent accumulation of HA and DXS terminated particles in the liver, with co-injections of free DXS and HA.
Fig. 13D
Col. 5, line 67-col. 6, line 3: Shows a time dependent increase in hydrodynamic diameter of the particle.
Fig. 14
Col. 6, lines 4-6: A schematic showing the design and concept for achieving tumor specificity with layer-by-layer nanoparticles.
Fig. 15A
Col. 6, lines 18-23: Results of a flow cytometry analysis of incubating HeLa cells with fluorescent sulfonated latex beads, beads with a PLL layer, co-incubated with different PLL concentrations, in comparison to uncoated fluorescent latex beads using an equivalent amount of PLL corresponding to a single layer coating.
Figs. 17A, 17D
Col. 7, lines 4-7: 17A showing a log-linear blood circulation profiles, where changing surface properties improves nanoparticle circulation.
Col. 7, lines 18-21: 17D showing the clearance rate of nanoparticles from tumors, demonstrating tumor cell targeting.
Fig. 22B, 22C
Col. 7, lines 55-61: absolute values of nanoparticle accumulation in MDA-MB-435 tumors (22B) and KB tumors (22C).
Fig. 25
Col. 8, lines 4-5: Drug release characteristics of two exemplary particles.
Fig. 27
Col. 8, lines 9-12: Cell apoptotic response to nanoparticle with Dox-conjugate release is too slow for therapy, one vs. two particles, and inhibitor loading.
Fig. 29
Col. 8, lines 13-14: Cell apoptotic response showing Erlotinib and lapatinib loading issues.

Col. 8, lines 30-31: Particle loading and film stability for siRNA
Fig. 38
Col. 8, lines 32: Characterization of material for nanoparticles in A) nanoparticle size, B) stability, C) siRNA loading, D) siRNA releasing, E) Gene knockdown, and F) cytotoxicity.
Figs. 40
Col. 8, lines 35-36: local delivery to tumors of siRNA from exemplary particles.
Fig. 41
Col. 8, lines 37-38: systemic delivery of siRNA from exemplary particles.
Fig. 42
Col. 8, lines 39-40: Blood clearance rate of systemic delivery.
Fig. 43
Col. 8, lines 41-42: Particles loaded with combination of siRNA and doxorubicin.
Fig. 46
Col. 8, lines 48-49: Particles loaded with combination of mrp-1 siRNA and doxorubicin.


Applicant argues that Hammond synthesizes the multi-layer granules with microemulsion procedures, and that it is well known for a skilled person that the multi-layer structure would not be maintained and collapse or release the drug if the emulsion state is left as it is after being synthesized (Remarks pg. 12). Applicant’s argument is not persuasive because applicant is misunderstanding how Hammond uses the microemulsion technique. Hammond states “a water-in-oil emulsion in which water droplets are dispersed as nanosized liquid entities in a continuous domain of oil and surfactants and serve as nanoreactors for particle core synthesis offer a convenient approach.” (col. 9, lines 45-49, emphasis added). The emulsion is not forming the particle out of a water-in-oil mixture, instead the water forms a nanosized liquid droplet that then provides a location, i.e. nanoreactor, for the silica-based particle to form.
Applicant argues that one of ordinary skill would not combine the unstable structure of Jung with the unstable structure of Hammond (Remarks pg. 13). Applicant’s argument, for the reasons discussed above, is not persuasive, neither Jung nor Hammond teach an unstable structure, nor is stability a claimed feature or described in applicant’s specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783